 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE DESHAWN BARNES,                           No. 1:20-cv-00333-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   J. BLACKBURN, et al.,                             THIS ACTION DUE TO PLAINTIFF’S
                                                       FAILURE TO PROSECUTE AND FAILURE
15                      Defendants.                    TO OBEY COURT ORDERS
16                                                     (Doc. No. 40)
17

18          Plaintiff Antoine Deshawn Barnes is a prisoner proceeding pro se and in forma pauperis

19   in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 1, 2021, the assigned magistrate issued findings and recommendations

22   recommending that this action be dismissed without prejudice due to plaintiff’s failure to

23   prosecute and failure to obey court orders. (Doc. No. 40.) Specifically, plaintiff failed to file a

24   scheduling conference statement by the deadline set by the court in its order dated January 6,

25   2021, in which the court set a mandatory scheduling conference and required the parties to

26   exchange initial disclosures and file scheduling conference statements. (Id. at 3; see also Doc.

27   No. 32.) Although plaintiff did not request an extension of time in which to file his scheduling

28   conference statement, on April 20, 2021, the court sua sponte ordered that plaintiff be granted a
                                                       1
 1   21-day extension of time in which to do so. (Doc. No. 39.) In that order, plaintiff was warned

 2   that his failure to file his statement by the extended deadline may result in the issuance of findings

 3   and recommendations recommending that this action be dismissed, without prejudice, due to his

 4   failure to prosecute and failure to comply with court orders. (Id. at 2.) To date, plaintiff has not

 5   filed a scheduling conference statement or requested an extension of time in which to do so.

 6          Accordingly, on June 1, 2021, the assigned magistrate judge issued the pending findings

 7   and recommendations, which were served on plaintiff and contained notice that any objections

 8   thereto were to be filed within fourteen (14) days after service. (Doc. No. 40 at 5.) On June 14,

 9   2021, plaintiff filed a document titled, “Objections to Magistrate Judge’s Order.” (Doc. No. 41.)

10   However, plaintiff’s “objections” do not address the substance of the pending findings and

11   recommendations or explain why he has failed to file a scheduling conference statement as

12   ordered by the court. Rather, plaintiff appears only to reiterate his desire to settle this case, along

13   with another case that he has pending, in exchange for defendants paying him a total settlement

14   amount of one million dollars. (Id.) Accordingly, plaintiff’s objections provide no basis upon

15   which to reject the pending findings and recommendations.

16          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

17   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

18   objections, the court concludes that the findings and recommendations are supported by the

19   record and by proper analysis.

20          Accordingly,
21          1.      The findings and recommendations issued on June 1, 2021 (Doc No. 40) are

22                  adopted in full;

23          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to prosecute

24                  this action and failure to obey court orders; and

25          3.      The Clerk of the Court is directed to close this case.

26   IT IS SO ORDERED.
27
        Dated:     June 29, 2021
28                                                          UNITED STATES DISTRICT JUDGE
                                                        2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
